Citation Nr: 0211282	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO. 97-34 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently rated 30 percent disabling.

2.  Entitlement to an increased rating for chronic relapsing 
pancreatitis and duodenal ulcer, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to August 
1954.

This matter initially came to the Board of Veterans' Appeals 
(Board) from rating decisions from the San Juan, Puerto Rico, 
Regional Office (RO).

In February 2000 this case was remanded by the Board.  The 
issues at that time were service connection for post-
traumatic stress disorder (PTSD) and an increased rating for 
chronic relapsing pancreatitis and duodenal ulcer.  In 
October 2000 the RO granted service connection for PTSD and 
assigned a 30 percent rating.  The veteran has appealed the 
30 percent rating assigned for this disorder.  

It is unclear whether the veteran is claiming entitlement to 
service connection for gastroesophageal reflux disease, 
gastritis, and duodenitis or a total rating for compensation 
purposes based on individual unemployability.  It is 
requested that the RO contact the veteran in order to clarify 
this matter.  


FINDINGS OF FACT

1.  The veteran's PTSD is productive of severe social and 
industrial impairment.

2.  The residuals of the duodenal ulcer and pancreatitis are 
productive of no more than moderately severe disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 70 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155 (West 1991); 38 
C.F.R. Part 4, Diagnostic Code 9411 (in effect prior to 
November 7, 1996).

2.  The criteria for an evaluation in excess of 40 percent 
for chronic relapsing pancreatitis and duodenal ulcer have 
not been met.  38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. 
Part 4, Diagnostic Codes 7343-7347 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran experienced epigastric symptoms in service and 
after service in 1954 and 1955.  His service records show 
that he was awarded the Purple Heart Medal with 1 Gold Star 
and the Bronze Star with a Combat "V".  In April 1955, the 
RO granted service connection for a duodenal ulcer, rated 20 
percent disabling.

The veteran was twice admitted to a VA hospital admission in 
1961 for episodes of gastrointestinal distress.  In June 1961 
the RO reduced the rating for a chronic duodenal ulcer to 10 
percent.

The veteran was admitted to VA medical centers (VAMC's) 
several times in the early 1960's for gastrointestinal 
symptoms.  In April 1963 the veteran was admitted to 
Mercywood Hospital for epigastric symptoms.  The admitting 
doctor noted he had observed the vomiting of blood.  The 
admitting diagnosis was possible perforated ulcer.  Because 
of his abdominal pain he underwent an exploratory laparotomy.  
The final diagnoses were acute non-specific pancreatitis and 
sub-acute appendicitis.  

Following a VA examination in July 1976 the RO in August 1976 
increased the 10 percent rating in effect for duodenal ulcer 
to 20 percent. 

In May 1977 the Board granted service connection for 
pancreatitis.  Following a November 1977 VA gastrointestinal 
examination, the RO assigned a 30 percent rating for 
pancreatitis and a duodenal ulcer and assigned a 30 percent 
rating for this condition has been continuously in effect 
ever since.

In January 1986 the RO granted for status-post small bowel 
partial obstruction secondary to volvulus around adhesion, 
rated at 10 percent.

The veteran's claim for service connection for PTSD was 
received on May 31, 1996.

On a July 1996 VA gastrointestinal examination, it was noted 
that that the veteran had had occasional coffee ground 
vomiting and tarry stools for many years but he had never 
needed blood transfusions.  He complained of heartburn and 
epigastric pain, mostly in the early morning hours and when 
his stomach was empty during the day.  A recent endoscopy 
revealed helicobacter pylori and he was treated with 
antibiotics and Percocet.  He had also had several episodes 
of pancreatitis.  At one time he had an exploratory 
laparotomy for the pancreatitis.  In April 1996, he had an 
episode of partial small bowel obstruction that was diagnosed 
as secondary to a volvulus around adhesions perhaps secondary 
to the laparotomy.  

The examination showed that the abdomen was soft and 
depressible.  There was an exploratory laparotomy scar with 
no evidence of ascites.  Peristalsis is normal.  His current 
weight was 175 pounds, and his maximum weight in the last 
year was 175 lbs.  It was reported that there "is evidence 
of anemia, malnutrition, nausea, diarrhea, or constipation.  
An upper gastrointestinal series resulted in impressions of a 
small sliding hiatal hernia, a 7mm lesion in the superior 
aspect of the gastric fundus and a duodenal diverticulum.  
Laboratory studies were within the range of normal limits.

The diagnoses were: 1.) Status post exploratory laparotomy 
for pancreatitis with secondary adhesions. 2.) Small bowel 
partial obstruction due to volvulus secondary to adhesions, 
and 3.) Duodenal ulcer due to Helicobacter pylon infection. 

The veteran was hospitalized at a VA facility in August 1996 
for his PTSD.  His complaints included severe nightmares, 
dissociative experiences, agitation, irritability, crying, 
and expressing suicidal ideas.  The diagnoses included PTSD 
with depressive features.  A Global Assessment Functioning 
Score (GAF) was 40.  At the time of his discharge it was 
reported that his condition had improved but the prognosis 
was poor.

The records show that subsequently the veteran received 
psychotherapy on a frequent basis at a VA clinic for his 
PTSD.  In November 1997 he was evaluated at the VA outpatient 
clinic. The diagnosis was PTSD and his GAF was 50.

On a September 1996 VA psychiatric examination by a Board of 
three psychiatrists, it was noted that the veteran had been 
unemployed for the last year.  He had owned a restaurant in 
St. Croix, but it was destroyed by a hurricane.  He lived 
with his ex-wife (first) and was in the process of divorcing 
his third wife.  It was noted that he had been wounded in 
action in Korea in service.  He reported that after he 
returned from service he began to have many problems.  He 
reported that he had spent time in jail and had had previous 
psychiatric hospitalizations with diagnoses of inadequate 
personality and gastritis.  It was reported that after 
military services he had moved around the States, the 
Bahamas, and the Virgin Islands, and had been involved in 
restaurant business for many years.  He complained of 
depression, bad dreams, vividly seeing his Korean 
experiences, and remembering the killings he did in Korea.  
Because of the killings he did not believe he would go to 
heaven.  He reported that these situations prevent him from 
sleeping and made him tense.  He reportedly drank heavily 
until six years ago.  He occupied himself with cooking and 
playing golf.

The veteran was alert, and oriented.  His mood was depressed.  
His affect was constricted, and his attention was good.  His 
concentration was good.  His memory was good.  His speech was 
clear and coherent.  He was not hallucinating.  He was not 
suicidal or homicidal.  His insight and judgment were fair.  
He exhibited good impulse control.  The diagnoses were 
alcohol dependence, in remission and depressive disorder.  
Also noted were borderline and antisocial personality 
characteristics.  The veteran's Global Assessment of 
Functioning (GAF) score was 75.

A December 1996 VA endoscopic examination showed mucosal 
abnormalities in the entire stomach and included streaks of 
erythema, edema, exudates, friability, an indistinct vascular 
pattern, patchy erythema, and the presence of erosions and 
ulcerations.  The report also showed multiple erosions and 
ulcers, and diffuse mucosal erythema in the pyloric channel, 
duodenal bulb, and duodenum.  The impressions were severe 
esophagitis, hiatal hernia, non-specific gastritis, non-
specific inflammation of the bulb and duodenum, duodenal 
erosions, and multiple duodenal ulcers.

VA and private treatment records dated from 1996 and 1998 
show that the veteran was for several disorders, including 
gastrointestinal and psychiatric complaints.  These records 
show he was being seen at a PTSD clinic and was on 
psychotropic medications.  He was hospitalized at a VA 
facility in August 1996.  The diagnoses included PTSD.  A 
Global Assessment Functioning Score  (GAF) was 40.  

On an August 2000 VA psychiatric examination, it was noted 
that the veteran had not been hospital for psychiatric 
reasons since 1996.  He said he had a very successful 
business, a restaurant and nightclub in St. Croix, until it 
was destroyed by a hurricane in 1989, and related that he had 
not been working regularly since then.  He reported that he 
had stopped drinking several years ago. He had been divorced 
twice and was now living with his first ex-wife.  He had no 
children.  He reported nightmares and guilt about surviving 
combat during Korea.  

The examination showed that he was alert, in full contact 
with reality and aware of the interview situation.  His 
answers were relevant, coherent and logical.  He was 
adequately groomed.  He showed no evidence of delusions or 
hallucinations.  There were no active suicidal plans or 
homicidal ideas.  The content dealt basically with the 
description of his symptoms.  He showed most of all 
depression.  His affect was adequate.  Mood was depressed.  
He was oriented, and his memory and intellectual functioning 
were well maintained.  Judgment was adequate.  Insight was 
superficial.  The diagnosis on was depressive disorder and 
PTSD.   His GAF score was 50 attributable to the depressive 
disorder and 60 attributable to PTSD.

A VA examination of the gastrointestinal system was conducted 
in September 2000.  The clinical history reflects that the 
veteran had undergone multiple radiological and endoscopic 
studies to look into the nature of his complaints of 
abdominal pain, nausea, vomiting, and diarrhea.  These 
studies repeatedly showed the presence of chronic gastritis, 
a hiatal hernia with and without gastroesophageal reflux.  
The most recent upper endoscopic study, conducted in July 
2000 showed inflammation of the esophagus, stomach, and 
duodenum.  Duodenal ulcer has not been definitely 
demonstrated.  The upper gastrointestinal series conducted in 
the Navy in 1954 showed only slight irregularities in the 
duodenal cap.  The veteran indicated that his main problem 
was pancreatitis and the examiner concurred.  He complained 
of epigastric and periumbilical pain.  The pain was sharp, 
usually post prandial, and radiated into the back.  At times 
the pain was associated with nausea and vomiting on recently 
ingested food and also associated with diarrhea.  

The examiner indicated that the veteran reported a 20 pound 
weight loss in the last year.  The examiner indicated that 
this weight loss was not documented on the record.  
Approximately once a month the pain was quite severe 
localized in the mid-abdomen or epigastrium and radiated into 
the back.  The pain was so severe that he needed Demerol 
analgesia.  The examination showed no history of hematemesis 
or melena.  Diarrhea was mild to moderate in severity with no 
mucous or blood.  There were monthly episodes of colicky 
pain, distention, nausea or vomiting which lasted for hours 
or days.  He was 67 inches tall and weighed 184 pounds.  He 
was well nourished and partially blind.  The abdomen was soft 
and depressible.  There was some epigastric tenderness.  
There was no hepatosplenomegaly.  There was no abdominal 
mass.  The bowel sounds were normal. 

He examiner indicated that an ulcer had not been documented.  
There was no evidence of significant weight loss or gain.  
His weight had been variable.  There were no signs of anemia.  
Pain was localized to the epigastrium and periumbilical area.  
At the time of the examination the pain was mild.

The examiner reviewed the report of a VA 
espophagogastroduodenoscopy, dated in July 2000.  The report 
shows that the veteran had erosive esophagitis, Grade II and 
erosive gastritis.  There was no hiatal hernia.  There were 
duodenal erosions.  Laboratory studies were reported as 
within normal limits.  The examiner indicated that they were 
taken while the veteran had no pain.  The diagnoses were 
chronic relapsing pancreatitis, erosive esophagitis, erosive 
gastritis, and erosive duodenitis.  

VA outpatient clinical records show the veteran was being 
seen regularly for individual psychotherapy from 1999 through 
2001.  In January 2001 he was seen for a recent exacerbation 
of his symptoms.  The veteran's wife revealed that almost 
every night he had been sleepwalking and behaving as if he 
were on the battlefield in Korea.  She indicated that 
recently had been hard to waken him form these states.  In 
February 2001 it was reported that the nightmares continued.  
He was seen later in February 2001.  At that time he 
indicated that the nightmares were less frequent and less 
intent.  It was remarked that his blindness and social 
isolation were possible reasons for his recent crises.  In 
2000 and 2001 it was noted that that he was working on issues 
related to his blindness and that he had social isolation.  
VA outpatient treatment records also noted he was having some 
gastrointestinal symptoms and abdominal pain.

Records from R.C., M.D. show the veteran was seen in October 
2000 complaining of acid reflux symptoms.  It was noted that 
he was on anti-reflux medication.  He was started on 
different medications and was to be seen again in a month.  
In November 2000 it was noted that his symptoms had improved.  
Gastric emptying studies were within normal limits.  He was 
to seen again in 3 months.  He was seen again for symptoms of 
a burning-type abdominal pain in September 2001.  It was 
reported that that he had poor quality of life because of his 
pain.  An urgent esophagogastroduodenoscopy was scheduled, 
but the results did not explain his symptoms, and it was 
elsewhere noted that not further testing was available at the 
facility at St. Croix.  

The veteran was admitted to a VAMC for blind rehabilitation 
in March 2001.  It was noted that he generally felt well and 
had no weight changes or PTSD symptoms for a month.  His 
weight was 180 pounds.  The final diagnoses included PTSD, 
peptic ulcer disease, and gastroesophageal reflux disease.

The veteran was admitted to a VAMC for blind rehabilitation 
in June 2001.  It was reported that he was finishing up 
computer training.  His weight was 180 pounds.  The final 
diagnoses included PTSD, peptic ulcer disease, and 
gastroesophageal reflux disease.

II.  Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001) (VCAA).  
Among other things, this law eliminates the concept of a 
well- grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 112 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that 
the VA cannot assist in the development of a claim that is 
not well-grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5103A; see Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Regulations implementing 
this law were also recently promulgated. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a).

Pursuant the VCAA the VA has a duty to notify the veteran of 
any information and evidence needed to substantiate and to 
complete his claim. 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  In this 
regard, the discussions in the statement of the case and 
supplemental statements of the case, as well as a March 2002 
letter from the RO the veteran informed him of the 
requirements necessary to substantiate his claims.  Also, the 
March 2000 letter told him that the VA would obtain all 
evidence identified by him.  As such, VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VA has a further duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim. A review of the 
claims folder indicates that the RO has obtained the 
pertinent post-service medical reports identified by the 
veteran.  As the veteran has not cited any records of 
relevant post-service treatment in addition to those that 
have already been obtained and associated with the claims 
folder, and as he has been accorded recent VA examinations 
pertaining to his claimed disabilities, VA has no duty to 
assist him further in procuring evidence necessary to support 
his claim.  Consequently, the Board finds that the 
requirements of the VCAA and its implementing regulations 
have been met by VA.


Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing for a particular service-connected disability 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities. 
When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and 
Schafrath, 1 Vet. App. 589, the Board has reviewed the 
service medical records pertaining to the service-connected 
disabilities at issue.  The Board finds nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

A.  PTSD 

The appeal concerning the increased rating for the PTSD is 
from the initial rating assigned upon awarding service 
connection, the entire body of evidence is for equal 
consideration. Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the ratings may be "staged." Fenderson v. 
West, 12 Vet. App. 119 (1999)

The criteria for evaluating mental disorders were changed 
since the veteran filed for service connection for PTSD, 
which was the effective date of the grant of service 
connection for PTSD.  Either the old or new rating criteria 
may apply to the veteran's case, whichever are more favorable 
to him, although the new criteria are only applicable to the 
period of time since their effective date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 3- 2000.  

The old rating criteria provide that a 30 percent rating is 
assigned when there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent rating is assigned when the ability 
to maintain effective or favorable relationships with people 
is considerably impaired, and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is assigned when the ability 
to established and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation requires that attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; demonstrably unable to obtain or retain 
employment.  See Johnson v. Brown, 7 Vet. App. 95 (1994) 
(holding that the criteria in 38 C.F.R. § 4.132 for a 100 
percent rating are each independent bases for granting a 100 
percent rating).

On November 7, 1996, the rating criteria for PTSD were 
revised and are now found in 38 C.F.R. § 4.130, Code 9411.  
The new rating criteria provide that a 30 percent rating is 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent rating is to be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is to be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The Board notes that an examiner's classification of the 
level of psychiatric impairment, by words or by a GAF score, 
is to be considered but is not determinative of the 
percentage rating to be assigned.  38 C.F.R. § 4.130 (1996); 
38 C.F.R. § 4.126 (1999); VAOPGCPREC 10-95.  

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, and frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

As to the veteran's industrial impairment, the evidence shows 
that he had a successful restaurant that was destroyed by a 
hurricane in 1989 and has apparently not worked since.  The 
recent VA medical records indicate that he was in computer 
school.  

The two recent VA examinations showed that the veteran was 
experiencing nightmares and guilt about surviving combat 
during Korea.  Additionally he was also experiencing 
depression and social isolation.  Also, his insight was 
described as superficial.  Furthermore the evidence shows 
that his PTSD requires frequent individuals psychotherapy 
sessions.  As shown by the January and February 2001 records 
he was still experiencing severe nightmares concerning his 
combat experiences.  

After reviewing the record it is the judgment of the Board 
that the degree of disability resulting from the PTSD results 
in severe social and industrial impairment.  Accordingly, a 
70 percent rating is warranted in accordance with the rating 
criteria in effect prior to November 7, 1996.

However, this same evidence does not show that a rating in 
excess of 70 percent is warranted.  The recent VA 
examinations show that the veteran is oriented with no 
evidence of confusion, panic or explosions of aggressive 
energy.  Also there is no evidence of gross impairment in 
thought processes or communication.  The evaluations revealed 
delusions, hallucinations or impairment of memory.  The 
August 1996 VA hospitalization record did show an 
exacerbation of symptoms to include dissociative experiences 
and thoughts of suicide.  However, his condition improved and 
these symptoms were not reflected in the recent VA 
examinations.  Finally, the September 1996 VA examination did 
not include a diagnosis of PTSD and the GAAF was 75.  
However, the actual VA treatment records before and after 
showed the presence of PTSD and findings not inconsistent 
with severe impairment. Thus, the 70 percent rating is the 
highest warranted for the entire appeal period. Fenderson v. 
West, 12 Vet. App. 119 (1999).

B.  Chronic relapsing pancreatitis and duodenal ulcer

The veteran's service-connected pancreatitis is evaluated 
under 38 C.F.R. § 4.114, Diagnostic Codes 7347-7305.  Under 
Diagnostic Code 7347, a 30 percent evaluation is warranted 
for pancreatitis which is moderately severe, with at least 
four to seven typical attacks of abdominal pain per year with 
good remission between attacks.  

A 60 percent evaluation is warranted where there is 
pancreatitis with frequent attacks of abdominal pain, loss of 
normal body weight and other findings showing continuing 
pancreatic insufficiency between acute attacks.  

A 100 percent evaluation is assigned when there is 
pancreatitis with frequently recurrent disabling attacks of 
abdominal pain with few pain free intermissions and with 
steatorrhea, malabsorption, diarrhea, and severe 
malnutrition.  Note 1 to Diagnostic Code 7347 requires that 
abdominal pain must be confirmed as resulting from 
pancreatitis by laboratory and clinical studies.  38 C.F.R. § 
4.114, Diagnostic Code 7347.  

Diagnostic Code 7305 provides for the evaluation of a 
duodenal ulcer.  When severe with pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health a rating of 60 percent is provided.  

When moderately severe, less than severe but with impairment 
of health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a rating of 40 percent is 
provided.   

When moderate with recurring episodes of severe symptoms two 
or three times a year averaging 10 days in duration, or with 
continuous moderate manifestations a rating of 20 percent is 
provided.

VA regulations acknowledge that certain diseases of the 
digestive system produce a common disability picture and that 
certain coexisting diseases do not lend themselves to 
distinct and separate disability evaluations without 
constituting pyramiding.  38 C.F.R. § 4.113; 38 C.F.R. § 4.14 
(2001) (rating the same disability under various diagnoses is 
to be avoided).  

Moreover, regulations specify that disabilities under certain 
diagnostic codes, including Code 7305 and Code 7347, will not 
be combined with each other.  Rather, a single evaluation is 
assigned under the diagnostic code that reflects the 
predominant disability picture, with elevation to the next 
higher rating when warranted by the severity of the overall 
disability.  38 C.F.R. § 4.114.

The veteran's overriding manifestation of his service-
connected chronic relapsing pancreatitis and duodenal ulcer 
has been abdominal pain and associated symptoms.  There 
current medical evidence does not show the presence of severe 
disability resulting show an active ulcer or recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  
Thus, the criteria for a rating in excess of 40 percent have 
not been met under Diagnostic Code 7305.  

Furthermore, the findings do not suggest the service-
connected pancreatitis has been clinically shown to be 
responsible for frequent attacks of abdominal pain, loss of 
normal body weight and other findings showing continuing 
pancreatic insufficiency between acute attacks. T

Thus, the criteria for a rating in excess of 40 percent have 
not been met under Diagnostic Code 7347.  Additionally, the 
Board finds that the overall degree of severity resulting 
from the residuals of the duodenal ulcer and the pancreatitis 
doe not warrant a rating inn excess of 40 percent pursuant to 
38 C.F.R. § 4.114.

As the preponderance of the evidence is against the claim for 
an increased rating for chronic pancreatitis and duodenal 
ulcer, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.CA. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

An increased rating of 70 percent for PTSD is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits. 

An increased rating for chronic pancreatitis and duodenal 
ulcer is denied.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

